Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 1 of 12 PageID #: 17322




                       UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


   GREE, INC.,                              § The Honorable Rodney Gilstrap
                                            §
                     Plaintiff,             §
                                            § Civil Action No. 2:19-cv-00070-JRG
         v.                                 §                  2:19-cv-00071-JRG
                                            §
   SUPERCELL OY,                            § JURY TRIAL DEMANDED
                                            §
                     Defendant.             §
                                            §
                                            §

         SUPERCELL OY’S RENEWED MOTION FOR A TRIAL CONTINUANCE
           IN VIEW OF CONCERNS PRESENTED BY THE COVID-19 VIRUS
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 2 of 12 PageID #: 17323




                                                 TABLE OF CONTENTS

                                                                                                                                   Page

   I.     SUPERCELL’S INABILITY TO PRESENT ITS WITNESSES LIVE IS
          HIGHLY PREJUDICIAL AND JUSTIFIES A CONTINUANCE .....................................1

          A.        The Lack of Attendance of Three Fact Witnesses and Two Expert
                    Witnesses Is Not a Voluntary Decision by Supercell ..............................................2

          B.        Forcing a Party to Choose Between the Safety of Its Witnesses and
                    Receiving a Fair Trial Is Unjust and Unfair.............................................................3

   II.    SUPERCELL REMAINS UNABLE TO OBTAIN RELEVANT
          DISCOVERY.......................................................................................................................5

   III.   THERE IS NO PREJUDICE FROM A CONTINUANCE .................................................6

   IV.    CONCLUSION ....................................................................................................................7




                                                                    i
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 3 of 12 PageID #: 17324




                                                    TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

   CASES

   Bianco v. Globus Med., Inc.,
      No. 2:12-CV-147-JRG, 2012 WL 5611054
      (E.D. Tex. Nov. 15, 2012) (Gilstrap, J.) ....................................................................................6

   DFW Metro Line Servs. v. Sw. Bell Tel. Co.,
     901 F.2d 1267 (5th Cir. 1990) ...................................................................................................6

   Hardy v. Johns-Manville Sales Corp.,
      681 F.2d 334 (5th Cir. 1982) .....................................................................................................1

   Nelson v. Adams USA, Inc.,
      529 U.S. 460 (2000) .......................................................................................................1, 2, 4, 5

   Thompson v. Madison Cty. Bd. of Educ.,
      476 F.2d 676 (5th Cir. 1973) .....................................................................................................1

   STATUTES AND RULES
   Fed. R. Civ. P. 1 ...............................................................................................................................1

   OTHER AUTHORITIES

   Fifth Amendment .............................................................................................................................1

   Considerations for Travelers–Coronavirus in the US,
      CDC, https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-in-the-us.html .................4




                                                                          ii
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 4 of 12 PageID #: 17325




          Defendant Supercell Oy (“Supercell”) hereby respectfully renews its request for a

   continuance of the upcoming September 10 trial. Due to the ongoing COVID-19 pandemic,

   Supercell is unable to bring three of its fact witnesses and two expert witnesses to trial. In

   addition, GREE has still not made available numerous witnesses residing in Japan for deposition,

   and Supercell has been unable to review third-party source code relevant to its invalidity

   defenses due to long-standing stay-at-home orders.

          Supercell initially requested a continuance on April 22, 2020 in view of the pandemic.

   See Dkt. No. 152. Supercell also requested, and was granted, a 1.5-month continuance through a

   motion filed on July 10, 2020. See Dkt. No. 332. As discussed below, however, the circumstances

   have not materially changed. In light of these circumstances, Supercell renews its request and

   submits that proceeding with trial violates its due process rights under the Fifth Amendment.

   Hardy v. Johns-Manville Sales Corp., 681 F.2d 334, 338 (5th Cir. 1982); Thompson v. Madison

   Cty. Bd. of Educ., 476 F.2d 676, 678 (5th Cir. 1973). Proceeding with trial at this time likewise

   violates the first tenet of the Federal Rules of Civil Procedure: that they be “construed,

   administered and employed” “to secure the just . . . determination of every action and proceeding.”

   Fed. R. Civ. P. 1 (emphasis added); see also Nelson v. Adams USA, Inc., 529 U.S. 460

   (2000) (Federal Rules are designed to further due process of law that the Constitution guarantees).

          Given the demonstrable prejudice to Supercell from moving forward with trial and the

   lack of prejudice to GREE, Supercell thus requests that the September 10 trial be continued.

     I.   SUPERCELL’S INABILITY TO PRESENT ITS WITNESSES LIVE IS HIGHLY
          PREJUDICIAL AND JUSTIFIES A CONTINUANCE

          As discussed below, Supercell does not have the option to bring five of its witnesses to

   trial. Moreover, even assuming it were possible for Supercell to compel these witnesses to

   attend trial, requiring Supercell to choose between the safety of its employees and witnesses and



                                                     1
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 5 of 12 PageID #: 17326




   receiving a fair trial is untenable. The Court should therefore continue the current trial setting

   until Supercell is able to present its witnesses fairly and safely.

          A.      The Lack of Attendance of Three Fact Witnesses and Two Expert Witnesses
                  is Not a Voluntary Decision by Supercell

          As an initial matter, Supercell does not possess the ability to make its three Finland-

   resident fact witnesses attend trial, contrary to the Court’s understanding. Dkt. No. 419 (Hearing

   Tr.) at 5:2-9. Mr. Lauri Ahlgren, Game Lead of Clash Royale, is not an officer or director of

   Supercell. Declaration of Markku Ignatius (“Ignatius Decl.”), ¶ 3. Neither are Mr. Jon Franzas,

   Lead Programmer, or Mr. Eino Joas, Game Lead of Clash of Clans. Id., ¶¶ 4-5. All three

   witnesses have expressed health-related concerns about traveling to Texas for trial given the state

   of the COVID-19 pandemic in the United States and the State of Texas. Id., ¶ 6. Each has

   informed Supercell that, based on those concerns, they oppose traveling to Texas to attend trial.

   Id. Under these circumstances, Finnish employment laws and regulations preclude Supercell

   from compelling them to attend trial in Texas. Id., ¶ 7. These witnesses would otherwise attend

   trial live if not for the current state of the COVID-19 pandemic. Id., ¶ 8.

          One of Supercell’s expert witnesses, Dr. Claypool, is immunocompromised, and he and

   his spouse are at high risk of serious and potentially fatal complications should they contract

   COVID-19. Dr. Claypool is accordingly heeding the advice of his physician and will not travel

   to Texas for trial for both his and his wife’s sake. See Dkt. No. 334. Another of Supercell’s

   expert witnesses, Mr. Klein, is at a significantly increased risk of experiencing complications,

   including hospitalization or death, if he were to contract COVID-19 as a result of his age.

   See Dkt. No. 435-1. In view of the travel required to reach Marshall, Texas, Mr. Klein is

   heeding CDC and governmental guidance and does not feel safe traveling to Texas for trial. Id.

   The absence of these experts from trial is not a choice made by Supercell—Supercell cannot



                                                      2
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 6 of 12 PageID #: 17327




   make them attend trial—and both experts would otherwise attend trial live if not for the current

   pandemic.

             Thus, Supercell respectfully disagrees with the Court’s ruling that the lack of trial

   attendance by the fact and expert witnesses addressed above results from a voluntary decision by

   Supercell.

             B.     Forcing a Party to Choose Between the Safety of its Witnesses and Receiving
                    a Fair Trial is Unjust and Unfair

             Even assuming that Supercell could compel its witnesses to attend trial under the current

   circumstances, the two options provided by the Court—(1) attempt to force foreign and at-risk

   witnesses to travel to appear live at trial during the pandemic; or (2) record trial depositions,

   including rebuttal testimony, before GREE presents its case—do not provide Supercell a fair

   opportunity to present its case. No litigant should be forced to make the choice between safety

   and fairness, much less a Finnish defendant haled into Texas court by a non-practicing Japanese

   patentee who will suffer no prejudice from a continuance.

             With respect to safety, as noted above, Supercell cannot force Dr. Claypool or Mr. Klein

   to attend trial live. Yet, even if it could, travel to and from Marshall for trial presents a

   legitimate life-threatening risk to these experts and their families, and offering Supercell the

   choice to force them to attend trial live is, in reality, no choice at all. Similarly, Supercell’s three

   witnesses residing in Finland, where Supercell is headquartered, remain unable to directly enter

   the United States, 1 and would be required to self-quarantine for 14 days upon returning home. 2

   Under the Court’s proffered guidance, Supercell’s witnesses would need to take at least two

   flights from Finland to a second location such as a Caribbean island, quarantine there for


   1
       See https://www.cdc.gov/coronavirus/2019-ncov/travelers/from-other-countries.html.
   2
       See https://valtioneuvosto.fi/en/information-on-coronavirus/current-restrictions.


                                                       3
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 7 of 12 PageID #: 17328




   fourteen days in the midst of hurricane season, take another one or two flights to arrive for trial

   (all while hoping to stay COVID-free), then take at least two additional flights home and

   self-quarantine for fourteen more days (potentially 5-6 weeks of disruption). Dkt. No. 419

   (Hearing Tr.) at 5:2-22. This procedure is unduly burdensome at best and dangerous at worst. 3

   And when viewed in light of the relative ease for GREE to obtain live testimony from its

   Japanese witnesses, who are not precluded from directly entering the United States, this

   procedure is patently unfair to Supercell.

          With respect to receiving a fair trial, trial depositions taken in advance of GREE’s case-

   in-chief are highly prejudicial to Supercell for at least two reasons. First, as previously noted in

   the parties’ Joint Notice Regarding Trial Witnesses, Supercell’s immunocompromised and

   foreign witnesses will need to rebut GREE’s affirmative case in several areas, including GREE’s

   allegations of infringement, willfulness, knowledge of published patent applications, and intent

   to induce infringement. Naturally, these witnesses cannot rebut the testimony, evidence, and

   arguments presented by GREE in its affirmative case until it sees GREE’s presentation. Dkt.

   No. 411 at 3-4. For example, Supercell’s expert witnesses, Dr. Claypool and Mr. Klein, will be

   providing rebuttal testimony regarding non-infringement and issues relating to damages, but they

   cannot meaningfully do so until GREE presents the evidence and argument that they are to rebut.

   Id. Moreover, Supercell’s foreign fact witnesses are likely to provide testimony that rebuts

   GREE’s claims of willfulness, knowledge of published patent applications, and intent to induce




   3
     Supercell is unaware of any public or private health authority that does not consider plane
   travel to present a significant risk of contracting COVID-19. See e.g., Case No. 2:19-cv-00070-
   JRG-RSP, Dkt. No. 334, at 1-2; Considerations for Travelers—Coronavirus in the US, CDC,
   https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-in-the-us.html (“social distancing is
   difficult on crowded flights, and sitting within 6 feet of others, sometimes for hours, may
   increase your risk of getting COVID-19”).


                                                     4
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 8 of 12 PageID #: 17329




   infringement. Id. They cannot provide rebuttal testimony until GREE presents its case on those

   claims. Id. Supercell by no means intends to engage in a “trial by ambush.” See Dkt. No. 419

   (Hearing Tr.) at 10:4-17. But the fact remains that Supercell is being required to provide rebuttal

   testimony before GREE presents any evidence at all, thus enabling GREE to hear the final

   testimony and respond to it in ways that would not be permitted in a normal trial setting.

          Second, and relatedly, if Supercell were required to take video trial depositions of its

   witnesses before GREE says one word to the jury, GREE will have the opportunity to tailor its

   entire trial presentation—beginning with its opening statement—to effectively rebut Supercell’s

   witnesses’ testimony, with Supercell having no opportunity to respond with testimony from

   those witnesses. This is the equivalent of Supercell being forced to turn over sacrosanct attorney

   work product and trial preparation materials in advance of trial, which is unquestionably

   prejudicial. Any argument that Supercell can fully account for GREE’s presentation because it

   already knows what GREE will argue to the jury is simply untrue. GREE has not turned over its

   final witness outlines nor any other of its highly guarded work product detailing its strategy and

   plans for trial—nor should it have to. Indeed, the rules do not require either party to do so, yet

   the Court’s Order essentially requires Supercell to make this one-sided, highly prejudicial

   disclosure before trial. Supercell also submits that the current procedure of using pre-recorded

   trial testimony, including for two of its rebuttal expert witnesses, will reduce the jury’s ability to

   make credibility determinations, as Supercell’s expert witnesses will not be able to address

   assertions that have not yet been made in GREE’s case-in-chief.

    II.   SUPERCELL REMAINS UNABLE TO OBTAIN RELEVANT DISCOVERY

          To this day, Supercell remains unable to obtain basic, highly relevant discovery due to

   pandemic-related restrictions outside Supercell’s control. As explained in Supercell’s initial

   Motion for Relief, Supercell has been unable to depose several of GREE’s Japan-based


                                                     5
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 9 of 12 PageID #: 17330




   employees, despite noticing those depositions more than six months ago and GREE’s being

   permitted by current travel guidelines to bring those witnesses to the United States. Dkt. No. 152

   at 3-7. These individuals have knowledge of GREE’s purportedly practicing products and

   therefore, at minimum, have knowledge relevant to the (lack of) commercial success of the

   inventions claimed in the asserted patents. Supercell also has been unable to inspect third-party

   source code or take related discovery that is highly relevant to its invalidity defense, including

   concerning issues that Supercell expects GREE to challenge at trial. It remains unfair to hold

   trial while Supercell awaits this discovery.

   III.   THERE IS NO PREJUDICE FROM A CONTINUANCE

          When compared to the incredible burden a September trial foists on Supercell, the lack of

   prejudice from a continuance is striking. There is no articulable reason why this case must move

   forward and under these circumstances, now. GREE does not compete with Supercell in the

   United States. In fact, GREE’s only business in the United States is filing patent infringement

   suits against Supercell. Therefore, to the extent a delay causes any harm at all, such harm is

   readily compensable by money damages and pre-suit interest. See Bianco v. Globus Med., Inc.,

   No. 2:12-CV-147-JRG, 2012 WL 5611054, at *3 (E.D. Tex. Nov. 15, 2012) (Gilstrap, J.) (“Any

   harm suffered … by [Defendant’s] continued exploitation of [the patent] during the pendency of

   this case can be remedied by an award of monetary damages.”); see also DFW Metro Line Servs.

   v. Sw. Bell Tel. Co., 901 F.2d 1267, 1269 (5th Cir. 1990) (“There can be no irreparable injury

   where money damages would adequately compensate a plaintiff.”). Any other conceivable

   prejudice to GREE was mooted in light of the agreements between Supercell and GREE in

   Supercell’s Unopposed Motion to Continue the Trial Date. Dkt. No. 334 at 9-10.




                                                     6
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 10 of 12 PageID #:
                                  17331



 IV.     CONCLUSION

         Forcing Supercell to move forward with trial under these circumstances is unfair, unjust,

and violates Supercell’s constitutional rights. When considering the lack of prejudice from a

continuance, the burden to Supercell from moving forward now is unjustified. Supercell

therefore respectfully requests that the trial scheduled for September 10 be continued until

Supercell can receive a full and fair trial without risking the safety of its witnesses.


Dated:    September 8, 2020                    Respectfully submitted,


                                                   /s/ Michael J. Sacksteder
                                               Michael J. Sacksteder (Admitted E.D. Texas)
                                               Bryan A. Kohm (Admitted E.D. Texas)
                                               Christopher L. Larson (Admitted E.D. Texas)
                                               Shannon E. Turner (Admitted to E.D. Texas)
                                               FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                               Telephone: 415.875.2300
                                               Facsimile:     415.281.1350
                                               Email:         msacksteder@fenwick.com
                                                              bkohm@fenwick.com
                                                              clarson@fenwick.com
                                                              sturner@fenwick.com

                                               Geoffrey R. Miller
                                               (Texas State Bar No. 24094847)
                                               FENWICK & WEST LLP
                                               902 Broadway, Suite 14
                                               New York, NY 10010
                                               Telephone: 212.430.2600
                                               Email:        gmiller@fenwick.com

                                               Jeffrey Ware (Admitted E.D. Texas)
                                               Jessica M. Kaempf (Admitted E.D. Texas)
                                               Jonathan T. McMichael (Admitted E.D. Texas)
                                               FENWICK & WEST LLP
                                               1191 Second Avenue, 10th Floor
                                               Seattle, WA 98101
                                               Telephone: 206.389.4510
                                               Facsimile:    206.389.4511


                                                   7
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 11 of 12 PageID #:
                                  17332



                                    Email:        jware@fenwick.com
                                                  jkaempf@fenwick.com
                                                  jmcmichael@fenwick.com

                                    Deron R. Dacus
                                    State Bar No. 00790553
                                    THE DACUS FIRM, P.C.
                                    821 ESE Loop 323, Suite 430
                                    Tyler, TX 75701
                                    Telephone: 903.705.1117
                                    Facsimile: 903.581.2543
                                    ddacus@dacusfirm.com
                                    Attorneys for Defendant Supercell Oy




                                      8
Case 2:19-cv-00070-JRG-RSP Document 451 Filed 09/08/20 Page 12 of 12 PageID #:
                                  17333



                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that (1) that counsel has complied with the meet and

confer requirement in Local Rule CV-7(h); and (2) the above-referenced motion is opposed. The

personal conference required by Local Rule CV-7(h) was conducted on September 7, 2020 by

counsel for Supercell and Plaintiff. No agreement could be reached.


                                                      /s/ Michael J. Sacksteder
                                                      Michael J. Sacksteder




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). All other counsel of record not deemed to have consented

to electronic service were served with a true and correct copy of the foregoing by first class mail.


                                                      /s/ Michael J. Sacksteder
                                                      Michael J. Sacksteder




                                                 9
